ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
1)	Acknowledgment is made Applicants’ preliminary amendments filed 11/18/20 and 04/19/19.  
Election
2)	Acknowledgment is made Applicants’ election filed 11/18/20 in response to the species election requirement mailed 09/18/20. Applicants have elected the soluble sMICB protein and the prostate cancer species without traverse. 
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Scott Warren a telephonic communication. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
	(a)	Claims 40-49 are canceled.
	(b)	Claims 32, 33, 38 and 39 are amended as indicated below:
--Claim 32 (Currently amended). The isolated antibody of claim 31, wherein[[:]] the CDR L1 comprises [[an]] the amino acid sequence of RSSQSIVHSNGNTYLE (SEQ ID NO: 40); the CDR L2 comprises [[an]] the amino acid sequence of KVSNRFS (SEQ ID NO: 41); the CDR L3 comprises [[an]] the amino acid sequence of FQGSHVPFT (SEQ ID NO: 42); the CDR H1 comprises [[an]] the amino acid sequence of NYLIE (SEQ ID NO: 43); the CDR H2 comprises [[an]] the amino acid sequence of LIYPGSGGTNYNEKFKG (SEQ ID NO: 44); and the CDR H3 comprises [[an]] the amino acid sequence of IYYGNRDYGMDY (SEQ ID NO: 45).
Claim 33 (Currently amended). The isolated antibody of claim 31, comprising a light chain variable region VL comprising [[an]] the amino acid sequence of SEQ ID NO: 25[[,]] and a heavy chain variable region VH comprising [[an]] the amino acid sequence of SEQ ID NO: 29.--
--Claim 38 (Currently amended). The isolated antibody of claim 31, wherein the antibody is a purified antibody.
the isolated antibody of claim 31, and a pharmaceutically acceptable carrier.--
	(c)	New claims 50-56 are added as set forth below:
--Claim 50 (New). A method of attenuating an elevated level of human soluble MICA (sMICA) protein or soluble MICB (sMICB) protein in a mammalian subject in need thereof comprising administering to said subject an effective amount of an isolated antibody comprising a CDRL 1, CDR L2 and CDR L3 in the light chain variable region amino acid sequence of SEQ ID NO: 25, and a CDR H1, CDR H2 and CDR H3 in the heavy chain variable region amino acid sequence of SEQ ID NO: 29, wherein the antibody binds specifically to the sMICA protein or the sMICB protein and wherein the mammalian subject has a MICA+ or MICB+ tumor or cancer.
Claim 51 (New). The method of claim 50, wherein the mammalian subject has brain cancer, liver cancer, stomach cancer, testicular cancer, cervical cancer, ovarian cancer, vaginal and vulval cancer, melanoma, squamous cell carcinoma, malignant mesothelioma cancer, oral cancer, head and neck cancer, throat cancer, thymus cancer, gastrointestinal stromal tumor (GIST) cancer, nasopharyngeal cancer, esophageal cancer, colon cancer, anal cancer, breast cancer, lung cancer, prostate cancer, penile cancer, bladder cancer, pancreatic cancer, neuroblastoma, glioma, hepatocellular carcinoma, or renal cancer.
Claim 52 (New). The method of claim 50, wherein the mammalian subject has a hematologic cancer.
Claim 53 (New). The method of claim 52, wherein, the hematologic cancer is leukemia or lymphoma.
Claim 54 (New). The method of claim 53, wherein the hematologic cancer is selected from Acute Lymphoblastic Leukemia (ALL), Acute Myelogenous Leukemia (AML), Chronic Lymphocytic Leukemia (CLL), Chronic Myelogenous Leukemia (CML), Acute Monocytic Leukemia (AMol), Hodgkin's lymphoma, Non-Hodgkin's lymphoma and Multiple Myeloma.
Claim 55 (New). The method of claim 50, wherein the CDR L1 comprises the amino acid sequence of RSSQSIVHSNGNTYLE (SEQ ID NO: 40), the CDR L2 comprises the amino acid sequence of KVSNRFS (SEQ ID NO: 41), the CDR L3 comprises the amino acid sequence of FQGSHVPFT (SEQ ID NO: 42), the CDR H1 comprises the amino acid sequence of NYLIE (SEQ ID NO: 43), the CDR H2 comprises the amino acid sequence of LIYPGSGGTNYNEKFKG (SEQ ID NO: 44), and the CDR H3 comprises the amino acid sequence of IYYGNRDYGMDY (SEQ ID NO: 45).

	(d)	Paragraph [0141] of the specification is amended as indicated below:
--[0141] In some embodiments, the antibody of the present disclosure has the following characteristics: binds to an epitope in the amino acid sequence comprising QQWGDVLP (SEQ ID NO: 22) on the alpha-3 domain of sMIC protein, particularly the epitope comprising the amino acid sequence GDVL (SEQ ID NO: 23) in the alpha-3 domain; but does not bind specifically to the same epitope in the extracellular domain of membrane-bound MIC, e.g., MICA and/or MICB, particularly a MIC protein present on the cell surface; and at least one of the above characteristics with regards to prostate cancer cell line DU-145, e.g., binding to sMICB, attenuating level of sMICB, and/or attenuating growth of xenografted DU-145.--
	(e)	Paragraphs [0191] and [0201] of the specification are amended as indicated below:
--[0191] The preparation of monoclonal antibodies can also use conventional techniques known in the art, for example, Kohler and Milstein, 1975, Nature 256 (5517):495-7; Coligan et al., supra, sections 2.5.1-2.6.7; Current Protocols in Immunology, John Wiley & Sons, Inc. (1992); and Antibodies: A Laboratory Manual, Harlow and Lane, eds., Cold Spring Harbor Press, New York (1988); Monoclonal Antibodies: Methods and Protocols in Methods Mol Biol., Vol. 378, Albitar M., ed., Humana Press (2007), which are hereby incorporated herein by reference. Monoclonal antibodies are most frequently generated in mice by immunization with an antigen and subsequent isolation of B-cells that make antibodies. The B-cells are then immortalized by fusion to another, stable cell type of the same species of the B-cell to create a “hybridoma”. An individual B-cell makes one specific antibody (i.e., clonally monospecific) which is defined by its primary amino acid sequence and its underlying gene sequence. Also, the terms “heterohybridoma” and “heteromyeloma” refer to lymphocyte cell lines immortalized by fusion of lymphocytes and myelomas, respectively, from two different species. Monoclonal antibodies can be isolated and purified from hybridoma cultures by a variety of established techniques. Such isolation techniques include affinity chromatography with Protein-A SEPHAROSE 
 [0201] Conditions suitable for screening for the desired antibodies can use conditions in conventional screening procedures, for example, incubation of cells or polypeptides with the antibodies in aqueous buffered solutions followed by several washings. In some embodiments, a peptide containing the specified epitopes or MIC protein expressing cells can be immobilized on a solid surface, such as a membrane or plate, which is then contacted with the candidate antibodies. Non-specifically bound antibodies can be washed away with solutions containing non-specific competing agent, such as a suitable blocking agent. Exemplary contacting conditions may comprise incubation on ice or at 4°C for 30 minutes to 4 hours. Alternatively, carrying out the contacting step at room temperature or 37°C is possible and may be preferable in some cases. In addition, appropriate reagents such as blocking agents can be used to reduce non-specific binding, for example, bovine serum albumin, non-ionic detergents (e.g., NP40, RITON X100, TWEEN 20 
Status of Claims
4)	Claims 1-30 have been canceled via the amendment filed 4/19/19. 
	New claims 31-47 have been added via the amendment filed 4/19/19. 
	Claim 40 has been amended via the amendment filed 11/18/20.
	New claims 48 and 49 have been added via the amendment filed 11/18/20.
	Claims 40-49 are canceled via this Examiner’s amendment.
	Claims 32, 33, 38 and 39 are amended via this Examiner’s amendment.
	New claims 50-56 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected sMICA species and to all non-elected cancer species.  
	Claims 31-39 and 50-56 are pending and are under examination. 
Information Disclosure Statements
5)	Acknowledgment is made of Applicants’ three information disclosure statements filed 11/25/20 and the one filed 04/19/19.  The information referred to therein, has been considered and a signed copy of the same is attached to this Office Action.  
Sequence Listing
6)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 04/25/19.

Drawings
7)	Acknowledgment is made of Applicants’ drawings filed 04/19/2019.
Priority
8)	This instant AIA  application, filed 04/19/2019, is the national stage 371 application of PCT/IB2017/001444 filed 10/19/2017, which claims priority to the provisional application 62/410,282 filed 10/19/2016.  
Reasons for Allowance
9)	The following is an examiner's statement of reasons for allowance:  
The claimed antibody comprising a CDRL 1, CDR L2 and CDR L3 in the light chain variable region amino acid sequence of SEQ ID NO: 25, and a CDR H1, CDR H2 and CDR H3 in the heavy chain variable region amino acid sequence of SEQ ID NO: 29 and a pharmaceutical composition comprising the antibody as claimed In claims 31-39 and a method of using the antibody as claimed in claim 50-56 are free of prior art.  The claims satisfy the provisions of 35 U.S.C § 112(a), 112(b) and 101.  Accordingly, the instant claims are allowed.
Conclusion
10)	Claims 31-39 and 50-56, now renumbered as claims 1-9 and 10-16 respectively, are allowed. These claims are supported throughout the as-filed specification including the Figures, Tables, the original and canceled claims.  The examination has been extended to the previously non-elected sMICA species all of the cancer species.  Accordingly, the species election requirements set forth among these species in the Office Actions mailed 9/18/20 are withdrawn. In view of the withdrawal of the species election requirements as to the rejoined species, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01.
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

March, 2021